In the motion for a rehearing it is contended that this court, in deciding that the transfer by Mrs. Wardlaw to her husband of the right to receive and keep for himself the dividends in question was not a gift from his wife, but was a matter of bargain and sale, overlooked the Code, § 53-504, which provides that "no contract of sale by a wife of her separate estate to her husband or her trustee shall be valid, unless the same shall be allowed by order of the superior court of the county of her domicile." That Code section was not overlooked but was considered as inapplicable to the facts of this case, since, even if the contract of sale here was invalid for the reason alleged, "the right to assail its validity on this ground is personal to her [the wife] and her privies in blood or estate."McArthur v. Ryals, 162 Ga. 413 (5) (134 S.E. 76); Munroe
v. Baldwin, 145 Ga. 215 (3) (88 S.E. 947); Williams v.Rhodes, 149 Ga. 170 (99 S.E. 531); Royster Guano Co. v.Odum, 167 Ga. 655 (146 S.E. 475). Here the validity of the sale, if assailed by anyone, is assailed only by the husband. The cases cited in behalf of movant are differentiated by their particular facts from the instant case. The other grounds of the motion show no cause for a rehearing of the case.
Rehearing denied. MacIntyre and Gardner, JJ., concur.